Exhibit 10.21

 

[ex10-21_001.jpg]

 

Nov 19th, 2018

 

To:

Micronet Ltd

Att: Mr. David Markus, Micronet CEO

 

  RE: Micronet Ltd (“Micronet”) - Financial backing

 

Reference is made to your request made to MICT Inc. (“MICT”) dated November 19
2018 in connection with the financial backing required to Micronet in support of
its cash flow and working capital needs.

 

Pursuant to the resolution of the board of Directors of MICT, the undersigned
confirms that MICT has agreed to assume the obligation and extend Micronet with
a funding in the total amount of up to USD 250,000 (“the Funding”).

 

The Funding shall be made available to Micronet as follows:

 

(a) In the event Micronet shall independently secure funding from third parties
in any form (such as by way of equity or loan or any combination thereof), MICT
shall participate in such funding and extend the funding in such portion based
on its pro rata holdings in Micronet (up to the Funding amount) and pursuant to
the same terms conditions secured by Micronet vis a vis the applicable funding
third parties;

 

Or, at the alternative of Micronet,

 

(b) the Funding will be extended either in a form of a loan, equity, convertible
loan combined with certain warrants coverage or a firm commitment to provide
Micronet with a guaranty securing its loans or any combination of the above.
Under this alternative, the final and formal structure of Funding shall be
determined and agreed by the parties pursuant to good faith negotiations to be
completed by no later than December 15th 2018.

 

It is agreed that if the Funding will be in a form of a loan then Micronet shall
pay back such loan not before January 1 2020 but no later than December 31,
2020.

 

Sincerely,       Mict Inc       /s/ David Lucatz   David Lucatz, CEO  

